The judgment of the Supreme Court was entered
Per Curiam.
The trial by jury to ascertain the damages, and the verdict in favor of Philip Reymer, were not conclusive as to prevent the court from quashing the whole proceedings, under the act *359of 1871. The court had ample ground for the order they made in the clear invalidity of the ordinance, which provided for the opening of two streets — not one street with two different names, but with an offset at Allegheny avenue, making two distinct streets. We think then that the Court of Quarter Sessions had the power to quash the whole proceedings, and upon the record as presented were entirely right in doing so.
Order affirmed.